Citation Nr: 1102730	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-24 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for posttraumatic stress disorder 
(PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1964 to April 1967.  [The Board notes that in a November 
2010 written brief the Veteran's representative erroneously notes 
his period of active service was from July 1952 to July 1979.]  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the denial of service connection for PTSD.     

Although the RO implicitly reopened the Veteran's claim by 
addressing the issue on its merits in an April 2007 statement of 
the case (SOC), the question of whether new and material evidence 
has been received to reopen the claim must be addressed in the 
first instance by the Board because that issue goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

An August 2007 rating decision denied the Veteran's claim seeking 
a total rating based on individual unemployability (TDIU).  He 
did not file a notice of disagreement (NOD) with the denial of a 
TDIU and it became final.  See 38 U.S.C.A. § 7105.  Consequently, 
the matter is not before the Board.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the U.S. Court of 
Appeals for Veterans Claims (Court) held, in essence, that the 
scope of a service connection for PTSD claim encompasses all 
psychiatric diagnoses.  Inasmuch as the instant matter involves a 
claim to reopen (and because the record does not show other 
psychiatric diagnoses), the issue is limited to the entity of 
PTSD..  

The matter of service connection for peripheral neuropathy 
of the upper extremities has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The matter of service connection for PTSD on de novo 
review is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action on his part is required.


FINDINGS OF FACT

1. An unappealed February 2002 rating decision denied the 
Veteran's claim of service connection for PTSD essentially on the 
basis that that there was no credible supporting evidence 
corroborating that an in-service stressor occurred.

2. Evidence received since the February 2002 rating decision 
includes extracts from deck logs from USS Saint Paul (CA-73) that 
tend to corroborate the Veteran's allegations that his ship's 
guns fired into Vietnam (and on a fishing boat); relates to the 
unestablished fact necessary to substantiate the claim of service 
connection for PTSD; and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as this decision grants in full the portion of 
the claim that is addressed, there is no reason to belabor the 
impact of the VCAA on this matter as any notice error or duty to 
assist omission is harmless. 

B. Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
Court has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link, 
or causal nexus, between the current disability and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

An unappealed February 2002 rating decision denied the Veteran's 
claim of service connection for PTSD essentially on the basis 
that there was no credible supporting evidence verifying that an 
in-service stressor occurred.  He did not appeal this decision 
and it became final.  38 U.S.C.A. § 7105.  

Evidence of record at the time of the February 2002 rating 
decision included: the Veteran's service treatment records (STRs) 
which are silent for complaints, findings, treatment, or 
diagnosis relating to PTSD; his service personnel (201) file 
noting that he served aboard USS Saint Paul (CA-73) from April 
1965 to January 1967; and his DD Form-214 noting that his related 
civilian occupation was able seamen and that his last duty 
station was USS Saint Paul (CA-73).

Evidence received since the February 2002 rating decision 
includes: VA treatment records showing a diagnosis of, and 
treatment for, PTSD; the Veteran's April 2006 correspondence 
wherein he alleged that his ship fired 9,000 rounds on Vietnam, 
that he had experienced "shell shock trauma," and that his ship 
destroyed a Vietnamese village;  various internet articles on the 
USS Saint Paul (CA-73) printed in January 2007;  a January 2007 
stressor statement wherein the Veteran alleged that between May 
and October 1966 he (1) witnessed boats dropping off injured 
soldiers, (2) witnessed "shooting at san pans," and (3) 
experienced shell trauma from firing nearly 10,000 rounds on 
Vietnam; and Deck Log entries for USS Saint Paul (CA-73) for the 
period from June to November 1966 documenting that the ships 
batteries participated in fire support missions off the coast of 
Vietnam and fired warning shots on a fishing boat.     

As the February 2002 rating decision denied service connection 
for PTSD based essentially on a finding that there was no 
credible supporting evidence verifying that an in-service 
stressor occurred, for evidence to be new and material in this 
matter, it must be evidence not of record in February 2002 that 
relates to that unestablished fact (i.e. it must corroborate the 
Veteran's alleged in-service stressor(s)).  As the additional 
evidence received since February 2002 includes deck logs for the 
USS Saint Paul (CA-73) confirming that the ship fired into 
Vietnam and fired warning shots at a fishing boat while the 
Veteran was onboard (consistent with his allegations), it tends 
to corroborate his alleged stressor, relates to the unestablished 
fact necessary to substantiate the claim of service connection 
for PTSD, and raises a reasonable possibility that the claim will 
be substantiated.  Accordingly, the additional evidence received 
is new and material, and the claim of service connection for PTSD 
may be reopened. 


ORDER

The appeal to reopen a claim of service connection for PTSD is 
granted. 



REMAND

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective and applicability dates).  The 
revised rule provides:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  38 C.F.R. § 3.304(f)(3).

Proceeding to de novo review, the question presented now is one 
of nexus, i.e., whether or not the Veteran has PTSD based on the 
corroborated (vs. uncorroborated) stressor event, to include the 
sufficiency of stressor to support the diagnosis.  The Board 
finds that consideration of this question requires further 
development of the record to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159.   

The Veteran submitted a January 2007 stressor statement wherein 
he indentified the events that he felt contributed to his PTSD.  
They included witnessing boats dropping off the injured to the 
USS Saint Paul, "shooting at San Pans", and shell trauma from 
firing nearly 10,000 rounds on Vietnam.  He identified these 
events as occurring between May and October 1966.  Subsequently 
he submitted the ships logs for the Saint Paul encompassing the 
period of the alleged stressors (June to November 1966).  While 
they confirm various injuries to sailors onboard the ship, the 
log entries do not reflect that any injuries were from hostile 
fire, were due to the USS Saint Paul firing on other boats, or 
involved transfers of injured from other boats.  The logs do show 
that the Saint Paul participated in frequent fire support 
missions off the coast of Vietnam and a September 1966 entry 
documents that .30 caliber (machine-gun) warning shots were fired 
at an unidentified fishing junk.  The Board finds that the 
evidence reasonably corroborates that the Veteran participated in 
fire support missions (into Vietnam) while stationed on the Saint 
Paul, and that the ship fired shots on a "sampan."

The matter of whether the Veteran has PTSD in accordance with 
DSM-IV (to include the question of sufficiency of stressor to 
support the diagnosis) is a medical question.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Consequently, an examination to 
obtain a medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an appropriate psychiatrist 
or psychologist to determine whether the 
Veteran has PTSD related to his 
corroborated stressor events in service.  
The Veteran's claims file (to include this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  The 
examination and the report thereof should 
be in accordance with DSM- IV.  The 
examiner should be advised of the stressor 
events found corroborated (i.e., that his 
ship fired on enemy positions in Vietnam, 
and warning shots on a fishing boat, and 
the examiner may consider only such 
stressors as the precipitating event(s) in 
service for any diagnosis of PTSD.  

Based on record review and examination of 
the Veteran, the examiner should offer an 
opinion as to whether the Veteran at least 
as likely as not (50% or better 
probability) has PTSD related to the 
stressor events identified above.  The 
examiner must explain the rationale for 
all opinions offered, to include (a) 
discussion of sufficiency of stressor to 
support any diagnosis of PTSD, (b) if PTSD 
is diagnosed, identification of the signs 
and symptoms which support such diagnosis 
under DSM- IV; and (c) if PTSD is not 
diagnosed, discuss what is lacking to 
establish such diagnosis.  

2.	The RO should then re-adjudicate the claim 
(to include consideration of the 
applicability of the revised 3.304(f)).  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


